                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DEWAYNE MICHAEL DRIVER, ADC #170876                                                  PLAINTIFF

v.                               Case No. 3:18-cv-00188-KGB

MIKE ALLEN, Sheriff, Crittenden County, et al.                                   DEFENDANTS

                                            ORDER

       Before the Court are the Partial Recommended Disposition and Recommended Disposition

submitted by United States Magistrate Judge Beth Deere (Dkt. Nos. 10, 18). For the reasons that

follow, the Court will adopt both recommendations.

       I.      Partial Recommended Disposition

       In her Partial Recommended Disposition, Judge Deere recommends that plaintiff Dewayne

Michael Driver’s claims against the Doe defendant—identified in Mr. Driver’s complaint as

“Nurse Maurney”—be dismissed without prejudice. No objections have been filed to the Partial

Recommended Disposition, and the deadline for filing objections has since passed. After careful

consideration, the Court concludes that the Partial Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings of fact and conclusions of

law (Dkt. No. 10). The Court dismisses without prejudice Mr. Driver’s claims against the Doe

defendant.

       II.     Recommended Disposition

       In her Recommended Disposition, Judge Deere recommends that defendants Mike Allen,

Ronnie Coleman, and Mandy Childress’ (“Crittenden County Defendants”) motion for summary

judgment be granted and that Mr. Driver’s claims against these defendants be dismissed without

prejudice. Mr. Driver has filed an objection to Judge Deere’s Recommended Disposition (Dkt.
No. 22). After careful consideration of the Recommended Disposition, Mr. Sims’ objection, and

a de novo review of the record, the Court finds no reason to alter or reject Judge Deere’s

recommendations.

       The summary-judgment record establishes that Mr. Driver was detained at the Crittenden

County Detention Center (“Detention Center”) from February 1, 2018, through February 3, 2018,

and again from July 12, 2018, through August 20, 2018 (Dkt. No. 15-1, ¶ 3). In his complaint,

Mr. Driver alleges that, “[a]fter being housed in the Crittenden County Detention Facility[,]

Michael Driver filed a medical grievance to one Ronnie Coleman about his emergency eye surgery

on 7/17/18 and still the matter was neglected by the Detention Facility on this date” (Dkt. No. 2,

at 4). Mr. Driver further alleges that “[h]e also exhausted his remedies of due process through the

grievance procedure to Mike Allen, Ronnie Coleman, Mandy Childress, and Nurse Maurney” (Id.,

at 5). However, the Crittenden County Defendants’ statement of facts states that “Plaintiff Driver

did not utilize the Crittenden County Detention Center Grievance Procedure regarding his eye

condition, eye surgery, or any medical issue during July 2018” and that “Plaintiff Driver did not

utilize the Crittenden County Detention Center Grievance Procedure regarding any issue at any

time during his detention in 2018” (Dkt. No. 15, ¶¶ 6, 7). Because Mr. Driver did not file a

statement of facts or otherwise respond to the motion for summary judgment, all material facts set

forth in the Critten County Defendants’ statements of facts are deemed admitted pursuant to this

Court’s Local Rule 56.1(c). Also, defendant Coleman, jail administrator for the Detention Center,

avers that there is no record of Mr. Driver having filed a grievance during his 2018 detentions at

the Detention Center (Dkt. No. 15-1, ¶ 4). The summary-judgment record, then, establishes that

Mr. Driver did not file a grievance or otherwise utilize the Detention Center’s Grievance Procedure

while incarcerated at the Detention Center in 2018 (Id, ¶ 4). Therefore, Mr. Driver has failed to



                                                2
exhaust his administrative remedies, and the Crittenden County Defendants are entitled to

summary judgment in their favor as a matter of law on his deliberate-indifference claims.

       Finally, in his objection, Mr. Driver states that “his eyesight has gotten to the point he has

to rely upon the goodness of others to have his mail read to him” and “ask[s] that he be given legal

assistance, as he suffers a hardship and is unable to persue [sic] his case without it” (Dkt. No. 22,

at 1). The Court construes this request as a motion to appoint counsel. Although the Court is

sympathetic to Mr. Driver’s medical condition, because the Crittenden County Defendants are

entitled to summary judgment as a matter of law, Mr. Driver’s motion is dismissed as moot.

       III.    Conclusion

       The Court adopts the January 28, 2019, Partial Recommended Disposition and the July 31,

2019, Recommended Disposition in their entirety as this Court’s findings of fact and conclusions

of law (Dkt. Nos. 10, 18). The Court dismisses without prejudice Mr. Driver’s claims against the

Doe defendant. The Court also grants the Crittenden County Defendants’ motion for summary

judgment (Dkt. No. 14). Therefore, the Court dismisses without prejudice Mr. Driver’s claims

against defendants Mike Allen, Ronnie Coleman, and Mandy Childress.

       It is so ordered this 24th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
